Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 13 and 18 recite the frame is changed to extended position when not in use. The examiner is unclear how the auxiliary members are not in use when they are used to extend the frame. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 16, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chiriac (US 20180271294).
Regarding claim 1, Chiriac discloses an extendable sofa 100 (figures 1-8) comprising: a frame having a seat-support portion 1, a back-support portion 2, and a cushion storage compartment (figure 1 shows the cushion 11 is stored underneath, para 0060), wherein the frame is adapted to extend (figures 2-5) and collapse (figure 1) lengthwise between a collapsed configuration and an extended configuration; a primary seat cushion 6 adapted to rest upon the seat support portion of the frame when the frame is in the collapsed configuration; an auxiliary seat cushion 11 adapted to be stored in the cushion storage compartment when the frame is in the collapsed configuration and adapted to rest upon the seat support portion when the frame is in the extended configuration; at least one primary back cushion 6 adapted to rest against the back-support portion of the frame when the frame is in the collapsed configuration; at least one auxiliary back cushion 11 adapted to be stored in the cushion storage compartment when the frame is in the collapsed configuration and adapted to rest against the back-support portion when the frame is in the extended configuration.
Regarding claim 2, Chiriac discloses the frame comprises a plurality of elongate frame members 13
Regarding claim 3, Chiriac discloses the elongate frame members 13 are telescoping (para 0062) to facilitate extension and collapse of the frame.
Regarding claim 4, Chiriac discloses the frame is comprised of two separate series of connected metal parts (para 0016, the chairs can be metallic and para 0062 disclose both back and seat have telescopic tubes) wherein one series is adapted to extend and collapse lengthwise the back-support portion 2 of the frame and the other is adapted to extend and collapse lengthwise the seat portion 1 of the frame.
Regarding claim 5, Chiriac discloses the extending sofa also comprises an armrest 3.
Regarding claim 16, Chiriac discloses an extendable sofa 700 (figures 29-31) comprising: a frame having a seat support portion 1, a back-support portion 2, and a cushion storage compartment (shelves under seat portion), wherein the frame is adapted to extend and collapse length-wise between a collapsed configuration (figure 29), a partially extended configuration (figure 30 )and a fully extended configuration (figure 31); the frame comprising a seat support portion adapted to accommodate at least one primary seat cushion 6 resting upon the seat support portion of the frame when the frame is in the collapsed configuration and adapted to accommodate two adults; a first auxiliary seat cushion 11 adapted to be stored in the cushion storage compartment when the frame is in the collapsed configuration and adapted to rest upon the seat support portion of the frame when the frame is in the partially extended configuration and the fully extended configuration; a second auxiliary seat cushion 11 adapted to be stored in the cushion storage compartment when the frame is in the collapsed configuration and in the partially extended configuration and adapted to rest upon the seat support portion of the frame when the frame is in the fully extended configuration; the frame also comprising a back support portion 6 adapted to accommodate at least one primary back cushion resting upon the seat support portion of the frame when the frame is in the collapsed configuration and adapted to accommodate two adults; a first auxiliary back cushion 11 adapted to be stored in the cushion storage 11 adapted to be stored in the cushion storage compartment when the frame is in the collapsed configuration and in the partially extended configuration and adapted to rest upon the back support portion of the frame when the frame is in the fully extended configuration.
Regarding claim 17, Chiriac discloses the frame comprises a plurality of elongate frame members 13 that telescope to facilitate extension and collapse of the frame.
Regarding claim 19, Chiriac discloses the frame extends in one direction to move between the collapsed configuration to the partially extended configuration (figure 30) and wherein the frame extends in an opposition direction to move between the partially extended configuration to the fully extended configuration (figure 31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiriac.
Regarding claim 8, Chiriac in figure 31 discloses 700 the cushion storage compartment is a first cushion storage compartment (one compartment under one seat) and wherein the extendable sofa comprises a second cushion storage compartment (second one under second seat).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Chiriac figure 8 and use two storage compartments in order to store more items with low cost.
Regarding claim 9, Chiriac as modified further disclose the first cushion storage compartment (figure 31) is adapted to hold the auxiliary seat cushion.
Regarding claim 10, Chiriac as modified further disclose the second cushion storage compartment is adapted to hold the auxiliary back cushion (figure 31).
Regarding claim 14, Chiriac as modified further disclose the extendable sofa is sized to accommodate two adults in the collapsed configuration (figure 29) and sized to accommodate three adults in the extended configuration (figure 30).
Claims 6, 11, 12, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiriac in view of Camp (1,327,941).
Regarding claims 6 and 20, Camp discloses the cushion storage compartment comprises a door 21 to close the storage compartment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Camp and use a door to close the storage of Chiriac in order to protect the items from damages.
Regarding claim 11, Camp discloses the cushion storage compartment comprises a first door 21 to close the first cushion storage compartment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Camp and use a door to close the storage of Chiriac in order to protect the items from damages.
Regarding claim 12, Chiriac as modified with Camp further disclose the second cushion storage compartment comprises a door 21 to close the second cushion storage compartment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Camp and use a door to close the storage of Chiriac in order to protect the items from damages.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to any number of doors and storage to store more items with low cost, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 15, Camp discloses the cushion storage compartment comprises multiple chambers (divided by shelf 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Camp and use multiple shelves in the invention Chiriac in order to store more items with low cost.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiriac in view of Stoltenberg (1,721,647).
Regarding claim 7, Stoltenberg discloses the auxiliary cushion 35 rolls up into the cushion storage compartment when the sofa is collapsed and unrolls when the sofa is extended.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Stoltenberg and use the cushion to roll and unroll in the invention of Chiriac because it is more efficient and cost effective. 
Claims 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiriac in view of Pesta (3,505,694).
Regarding claim 13, Pesta disclose the frame 12” is changed from the collapsed configuration to the extended configuration by attaching auxiliary frame members 86 stored in the cushion storage compartment (figure 8) when not in use.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Pesta and use place the members in the storage in the invention of Chiriac in order to prevent it from being damaged. 
Regarding claim 18, Pesta discloses the frame 12” is changed from the partially extended configuration (figure 8) to the fully extended configuration (figure 9) by attaching auxiliary frame members 86 stored in the cushion storage compartment when not in use.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Pesta and use place the members in the storage in the invention of Chiriac in order to prevent it from being damaged. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/               Primary Examiner, Art Unit 3636